Dismissed and Memorandum Opinion filed September 10, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00691-CV
____________
 
KENNETH McNEILL, Appellant
 
V.
 
AMERICAN EXPRESS CENTURION BANK, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 931,124
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a summary judgment signed July 15,
2009.  On September 1, 2009, appellant filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1.  According
to the motion, the trial court granted appellant’s motion to reconsider the
summary judgment, rendering the issues in this appeal moot.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.